Exhibit 10.7

 

 

 

PREPARED BY AND WHEN RECORDED

 

 

 

 

 

 

 



RETURN TO:                 Alexander P. Fraser, Esq.                 Michael
Best & Friedrich LLP                 100 East Wisconsin Avenue, Suite 3300      
          Milwaukee, WI 53202                                  

 

NEGATIVE PLEDGE AGREEMENT

 

THIS NEGATIVE PLEDGE AGREEMENT (this “Agreement”) is made effective as April 22,
2016, by and among TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Company” or the “Borrower”), each lender from time to time party to the Credit
Agreement hereinafter defined (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF MONTREAL, a Canadian chartered bank acting through its
Chicago branch, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement (hereinafter defined) (the “Administrative
Agent”).

 

RECITALS

 

The Administrative Agent, the Lenders and the Company have entered into that
certain Credit Agreement dated as of April 22, 2016 (the “Credit Agreement”),
pursuant to which the Lenders have agreed to extend credit to the Company upon
the terms set forth in the Credit Agreement. The Lenders would not have agreed
to extend such credit but for the Company entering into this Agreement.

 

NOW, THEREFORE, in consideration of the extension of credit to the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company hereby agrees:

 

AGREEMENT

 

1.     Definitions. Capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Credit Agreement. In addition, the
following terms used in this Agreement shall have the following meanings:

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by the Company,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof, as legally described on
Exhibit A.

 

2.     Negative Pledge. The Company hereby covenants and agrees that, unless
consented to by the Administrative Agent, from and after the date of this
Agreement and until the termination of this Agreement in accordance with Section
8 below, the Company will (a) not sell, option, exchange or otherwise convey any
legal, equitable or beneficial interest in the Real Estate or any part thereof,
and (b) keep the Real Estate free and clear from any pledge, mortgage, security
interest, hypothecation, lien, charge, encumbrance, conditional sale agreements,
rights or claims of third parties, other burdens and any security interest
therein, other than Permitted Liens and all liens and encumbrances currently
existing on the Real Estate listed in the attached Exhibit B (the “Existing
Liens and Encumbrances”).

 

 
 

--------------------------------------------------------------------------------

 

  

3.     Certain Representations and Warranties. The Company represents and
warrants to the Administrative Agent that the Company is the legal and
beneficial owner of the Real Estate, free and clear of all liens and
encumbrances, except only for Permitted Liens and Existing Liens and
Encumbrances.

 

4.     Default; Expenses. The failure of the Company to comply with any term of
this Agreement shall constitute an Event of Default under the Credit Agreement.
In addition, the Company shall reimburse the Administrative Agent (and any agent
or representative of the Administrative Agent) for any expenses incurred by the
Administrative Agent (or such agent or representative of the Administrative
Agent) in protecting or enforcing its rights under this Agreement, including,
without limitation, reasonable attorneys’ fees.

 

5.      Recording of Negative Pledge. The Company hereby authorizes the
Administrative Agent, without need of any further document or instrument, to
record this Agreement as an encumbrance against the Real Estate.

 

6.      Agreement to Grant Mortgage. Within thirty (30) days after the beginning
of a Dominion Trigger Period (as defined in the Credit Agreement), the Company
agrees to execute and deliver to the Administrative Agent Mortgages and any
Mortgage Related Documents, in form and substance satisfactory to the
Administrative Agent, in favor of the Administrative Agent to secure performance
and payment of the Indebtedness thereunder. With the exceptions of Permitted
Liens and Existing Liens and Encumbrances, such Mortgages shall grant
first-priority liens to the Administrative Agent on all the Real Estate that the
Company owns at such time.

 

7.     Further Assurances. The Company agrees to execute and deliver, or cause
to be executed and delivered, all such other papers and to take all such other
actions within its power as the Administrative Agent may reasonably request from
time to time in order to carry out the purposes of this Agreement.

 

8.     Term. When all of the Indebtedness is irrevocably and fully paid and
fully discharged and the Lenders shall have no further obligation or commitment
to advance or extend credit to the Company under the Credit Agreement, this
Agreement shall terminate. Notwithstanding the foregoing, this Agreement shall
apply to all extensions, renewals, refinancings or modifications, if any, of the
Loans. The Administrative Agent agrees to record, no later than thirty (30) days
after the termination of this Agreement, a satisfaction of this Agreement (in
form and substance acceptable to Company) with the Racine County Register of
Deeds. If Administrative Agent fails to satisfy the requirement in the
immediately preceding sentence, Administrative Agent shall be liable to the
Company for such amounts available to a landowner under Wisconsin Statutes
§708.15(5)(b).

 

9.     Miscellaneous. This Agreement may only be amended by a writing executed
by both the Company and the Administrative Agent. This Agreement shall inure to
the benefit of the Administrative Agent and be binding upon the Company and its
successors and assigns. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which when taken
together shall be deemed to constitute one and the same agreement. The Recitals
to this Agreement are true, correct and incorporated herein by reference.

 

 
2

--------------------------------------------------------------------------------

 

  

Dated as of April 22, 2016.

 

 

TWIN DISC, INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Jeffrey S. Knutson

 

 

Title: Vice President – Finance and Chief Financial Officer

 

 

 

ACKNOWLEDGMENT

 

STATE OF WISCONSIN

)

 

) SS

COUNTY OF MILWAUKEE 

)

         

 

On this 21st day of April, 2016, before me, a Notary Public, personally appeared
Jeffrey S. Knutson, to me personally known, who being by me duly sworn, did say
that he is the Vice President – Finance and Chief Financial Officer of Twin
Disc, Incorporated, a Wisconsin corporation, and that this instrument was signed
and sealed on behalf of such company, and said person acknowledged the execution
of this instrument as the free act and deed of such company.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Name: ______________________

 

  Notary Public,      State of ____________     County of
                          [NOTARIAL SEAL]     My Commission  

 

This instrument was drafted by

and should be returned to:

 

Michael Best & Friedrich LLP

100 East Wisconsin Avenue

Suite 3300

Milwaukee, Wisconsin 53202

Attention: Alexander P. Fraser, Esq.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Legal Description

 

 

[To be inserted]

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

Existing Liens and Encumbrances

 

 

[To be inserted] 